
	
		II
		112th CONGRESS
		1st Session
		S. 1979
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2011
			Mr. Conrad (for himself
			 and Mr. Moran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide incentives to physicians to practice in rural
		  and medically underserved communities and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Conrad State 30 Improvement
			 Act.
		2.Elimination of sunset
			 provision of Conrad State 30 ProgramSection 220(c) of the Immigration and
			 Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note) is amended
			 by striking and before September 30, 2012.
		3.Retaining
			 physicians in medically underserved communitiesSection 203(b)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1151(b)(1)) is amended—
			(1)in the matter preceding subparagraph (A),
			 by striking (A) through (C): and inserting a colon; and
			(2)by adding at the end the following:
				
					(D)Certain
				physicians who have served in medically underserved communities under Section
				214(l)
						(i)Physicians
				describedAn alien is
				described in this subparagraph if the alien has completed service requirements
				of a waiver or exemption requested under section 214(l), plus an additional 2
				years at the location identified in the section 214(l) waiver or exemption or
				in an area or areas designated by the Secretary of Health and Human Services as
				having a shortage of health care professionals, including alien physicians who
				completed such service before the date of enactment of the Conrad State 30
				Improvement Act.
						(ii)ConstructionNothing in this subparagraph may be
				construed—
							(I)to prevent the filing of a petition with
				the Secretary of Homeland Security for classification under section 204(a) or
				the filing of an application for adjustment of status under section 245 by an
				alien physician described in this subparagraph prior to the date by which such
				alien physician has completed the service described in section 214(l) or worked
				full-time as a physician for an aggregate of 5 years at the location identified
				in the section 214(l) waiver or exemption or in an area or areas designated by
				the Secretary of Health and Human Services as having a shortage of health care
				professionals; or
							(II)to permit the Secretary of Homeland
				Security to grant such a petition or application until the alien has satisfied
				all the requirements of the waiver or exemption received under section
				214(l).
							.
			4.Incentives for
			 physicians to practice in medically underserved communitiesSection 214(g) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(g)) is amended, by adding at the end the
			 following:
			
				(12)An alien physician described in
				section 212(j)(2)(B) who entered or is seeking to enter the United States as a
				nonimmigrant described in section 101(a)(15)(H)(i)(b) to pursue graduate
				medical education or training shall not be subject to the limitations described
				in paragraph (1) or (4), provided that the period of authorized admission of
				such alien as an H–1B nonimmigrant may not extend beyond the 6-year period
				beginning on the date on which the alien receives the exemption described in
				subparagraph (A), other than extensions authorized by section 104 or 106 of the
				American Competitiveness in the Twenty-First Century Act of 2000 (Public Law
				106–313; 114 Stat. 1251) or an amendment made by such section, if an interested
				State agency submits a request for an exemption under section 214(l)(1)(B), but
				not 1 of the 10 waivers or exemptions described in subsection
				(l)(1)(D)(ii).
				.
		5.Restrictions on
			 waivers and physician protections
			(a)In
			 generalSection 214(l)(1) of the Immigration and Nationality Act
			 (8 U.S.C. 1184(l)(1)) is amended—
				(1)by amending the
			 matter preceding subparagraph (A) to read as follows:
					
						(1)In the case of a request by an
				interested State agency, or by an interested Federal agency, for a waiver by
				the Secretary of Homeland Security of the 2-year foreign residence requirement
				under section 212(e) on behalf of an alien described in clause (iii) of such
				section or in the case of a request to the Secretary of State for certification
				of an exemption from the limitation described in paragraphs (1) and (4) of
				subsection (g) on behalf of an alien described in paragraph (12) of such
				subsection, the Secretary of Homeland Security and the Secretary of State shall
				not grant such waiver or exemption certification
				unless—
						;
				(2)in subparagraph
			 (A), by striking United States Information Agency and inserting
			 Secretary of State;
				(3)in subparagraph
			 (B), by striking would not cause the number of waivers allotted for that
			 State for that fiscal year to exceed 30; and inserting or
			 exemption would not cause the total number of waivers plus the total number of
			 exemptions allotted for that State for that fiscal year to exceed 30, unless
			 such allotment is increased pursuant to paragraph (4);;
				(4)in subparagraph (C), by striking clauses
			 (i) and (ii) and inserting the following:
					
						(i)the alien demonstrates a bona fide
				offer of full-time employment, at a health care organization, which employment
				has been determined by the Secretary of Homeland Security to be in the public
				interest;
						(ii)the alien agrees to begin
				employment with the health facility or health care organization in a geographic
				area or areas which are designated by the Secretary of Health and Human
				Services as having a shortage of health care professionals by the later of the
				date that is 90 days after receiving such waiver or exemption, 90 days after
				completing graduate medical education or training under a program approved
				pursuant to section 212(j)(1), or 90 days after receiving nonimmigrant status
				or employment authorization, and agrees to continue to work for a total of not
				less than 3 years in any status authorized for such employment under this
				subsection unless—
							(I)the Secretary determines that extenuating
				circumstances exist that justify a lesser period of employment at such facility
				or organization, in which case the alien shall demonstrate another bona fide
				offer of employment at a health facility or health care organization, for the
				remainder of such 3-year period;
							(II)the interested State agency that
				requested the waiver or exemption attests that extenuating circumstances exist
				that justify a lesser period of employment at such facility or organization in
				which case the alien shall demonstrate another bona fide offer of employment at
				a health facility or health care organization so designated by the Secretary of
				Health and Human services, for the remainder of such 3-year period; or
							(III)if the alien elects not to pursue a
				determination of extenuating cir­cum­stan­ces pursuant to subclause (I) or
				(II), the alien terminates the alien’s employment relationship with such
				facility or organization, in which case the alien shall be employed for the
				remainder of such 3-year period, and 1 additional year for each termination, at
				another health facility or health care organization in a geographic area or
				areas which are designated by the Secretary of Health and Human Services as
				having a shortage of health care
				professionals;
							; and
				
				(5)in subparagraph
			 (D)—
					(A)in clause (ii),
			 by striking would not cause the number of the waivers and
			 inserting or exemption would not cause the total number of waivers and
			 exemptions; and
					(B)in clause (iii),
			 by inserting or exemption after waiver.
					(b)Change of
			 statusSection 214(l)(2)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1184(l)(2)(A)) is amended—
				(1)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security; and
				(2)by inserting
			 described in section 212(e)(iii) after status of an
			 alien.
				6.Allotment of
			 waivers and extensions; limitation of waivers of period of authorized
			 admission; other physician protectionsSection 214(l) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(l)) is amended by adding at the end the
			 following:
			
				(4)(A)(i)All States shall be
				allotted a total of 35 waivers and exemptions under paragraph (1)(B) for a
				fiscal year if, during the previous fiscal year, the total number of waivers
				and exemptions awarded to all the States is at least 90 percent of the total
				number of the waivers and exemptions available to the States that received 5 or
				more such waivers or exemptions.
						(ii)When an allocation has occurred
				under clause (i), all States shall be allotted an additional 5 waivers and
				exemptions under paragraph (1)(B) for each subsequent fiscal year if, during
				the previous fiscal year, the total number of waivers and exemptions awarded to
				all the States is at least 90 percent of the total number of the waivers and
				exemptions available to the States that received 5 or more such waivers or
				exemptions.
						(B)Any increase in allotments under
				subparagraph (A) shall be maintained indefinitely, unless in a fiscal year, the
				total number of such waivers and exemptions granted is 5 percent lower than in
				the last year in which there was an increase in the number of waivers and
				exemptions allotted pursuant to this paragraph, in which case—
						(i)the number of waivers and exemptions
				allotted shall be decreased by 5 for all States beginning in the next fiscal
				year; and
						(ii)each additional 5 percent decrease in
				such waivers and exemptions granted from the last year in which there was an
				increase in the allotment, shall result in an additional decrease of 5 waivers
				and exemptions allotted for all States, provided that the number of waivers and
				exemptions allotted for all States shall not drop below 30.
						(5)An alien granted a waiver or
				exemption under paragraph (1)(C) shall enter into an employment agreement with
				the contracting health facility or health care organization that—
					(A)specifies the maximum number of
				on-call hours per week (which may be a monthly average) that the alien will be
				expected to be available and the compensation the alien will receive for
				on-call time;
					(B)specifies whether the contracting
				facility or organization will pay for the alien’s malpractice insurance
				premiums, including whether the employer will provide malpractice insurance
				and, if so, the amount of such insurance that will be provided;
					(C)describes all of the work locations
				that the alien will work and a statement that the contracting facility or
				organization will not add additional work locations without the approval of the
				Federal agency or State agency that requested the waiver or exemption;
				and
					(D)does not include a non-compete
				provision.
					(6)An alien granted a waiver or exemption
				under paragraph (1)(C) whose employment relationship with a health facility or
				health care organization terminates during the 3-year service period required
				by such paragraph—
					(A)shall have a period of 120 days beginning
				on the date of such termination of employment to submit to the Secretary of
				Homeland Security applications or petitions to commence employment with another
				contracting health facility or health care organization in a geographic area or
				areas which are designated by the Secretary of Health and Human Services as
				having a shortage of health care professionals; and
					(B)shall be considered to be maintaining
				lawful status in an authorized stay during the 120-day period referred to in
				subsection (A).
					(7)Notwithstanding paragraph (1)—
					(A)an alien that terminates the alien's
				employment relationship with a health facility or health care organization,
				except under paragraph (1)(C)(ii)(III), shall not be eligible for an exemption
				from the limitations described in paragraphs (1) and (4) of subsection (g);
				and
					(B)if such an alien was previously
				granted such exemption, the Secretary of Homeland Security shall rescind such
				exemption.
					.
		
